            Case 5:20-cv-02664-JFL Document 30 Filed 03/10/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

YOLANDA WRIGHT, Individually and on       :
behalf of her minor son, MEKHI BURKETT, and
                                          :
ROSE RITA BAILEY, Individually and on     :
behalf of her minor son, JAWUANE JOHNSON, :
                      Plaintiffs,         :
                                          :
            v.                            :                        No. 5:20-cv-02664
                                          :
AARON REED, MICHAEL SLIVKA,               :
KENNETH STEPHENS, TIMOTHY DUGAN,          :
BRIAN CUTH, JEFFREY APGAR, and            :
MATTHEW RESZEK,                            :
                  Defendants.              :
__________________________________________

                                            ORDER

       AND NOW, this 10th day of March, 2021, upon consideration of Plaintiffs’ motion for

reconsideration of the Court’s Opinion and Order of January 12, 2021, see ECF No. 27, and for

the reasons set forth in the Opinion issued this date, IT IS HEREBY ORDERED THAT:

       1.      Plaintiffs’ motion for reconsideration, ECF No. 27, is DENIED.

       2.      Plaintiffs shall be permitted to file a Second Amended Complaint consistent with

               the directives set forth in the Court’s January 12, 2021 Opinion and Order.

       3.      Should Plaintiffs elect to file a Second Amended Complaint, they shall do so no

               later than March 19, 2021.



                                                    BY THE COURT:

                                                    /s/ Joseph F. Leeson, Jr.____________
                                                    JOSEPH F. LEESON, JR.
                                                    United States District Judge



                                                1
                                             031021
